                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 In Re:                                                         Chapter 11
      ACCOMAC INN, INC.
      D/B/A ACCOMAC INN                                         Case No. 1:18-bk-04852-HWV
      D/B/A ACCOMAC CATERING
      D/B/A ACCOMAC EVENTS
      D/B/A THE ACCOMAC,
                    Debtor in Possession

                       DEBTOR IN POSSESSION'S MOTION TO INCUR DEBT
               PURSUANT TO 11 U.S.C. § 364 AND FOR APPROVAL OF SUPERPRIORITY
                ADMINISTRATIVE CLAIM PURSUANT TO 11 U.S.C. § 503(b) and § 507 (b)

               COMES NOW, this 20th day of November, 2018, the Debtor in Possession, by its

counsel, CGA Law Firm, Lawrence V. Young, Esquire, and does file the within Motion averring

that:

               1.    Movant is the within Debtor in Possession, Accomac Inn, Inc. (hereinafter

“Debtor”) which filed a voluntary Chapter 11 Petition on November 19, 2018.

                                      JURISDICTION AND VENUE

               2.    The issues and matters set forth in this Motion constitute a core proceeding under

28 U.S. § 157(b)(2).

               3.    Jurisdiction in the Bankruptcy Court is appropriate pursuant to 28 U.S.C. § 1334.

Venue is appropriate in the United States Bankruptcy Court for the Middle District of

Pennsylvania pursuant to 28 U.S.C. § 1409.

               4.    The within Motion is brought pursuant to 11 U.S.C. § 364 as the Debtor is

seeking to obtain credit and pursuant to 11 U.S.C. § 503(b) as the Debtor is seeking to grant a

post-petition administrative claim.

               5.    The within Motion is also brought pursuant to 11 U.S.C. § 507(b) in that the

advance of pre-petition payroll seeks to be afforded Superpriority Administrative Status.




{01556418/1}


Case 1:18-bk-04852-HWV               Doc 22 Filed 11/20/18 Entered 11/20/18 15:07:16              Desc
                                     Main Document    Page 1 of 3
                                              BACKGROUND

               6.    The within case was filed as a voluntary Chapter 11 on November 19, 2018.

               7.    At the time of the filing of the within case, the Debtor had ceased operation its

restaurant and catering business.

               8.    The Debtor has listed in its schedules wage claims in the aggregate amount of

approximately $50,000.

               9.    Debtor has received an offer from Henry Leon Shenk (hereinafter “Buyer”), to

purchase substantially all of Debtor’s assets for the aggregate amount of $1,000,000, approval of

which is being sought by separate Motion.

                                           RELIEF REQUESTED

               10.   The Buyer wishes to reopen the restaurant facility as expeditiously as possible.

               11.   The payment of the pre-petition wages will permit the Buyer to retain the existing

staff and allow him to reopen the facility much more seamlessly.

               12.   The wage claims are all priority claims pursuant to 11 U.S.C. § 507(a)(4) as none

exceed the statutory limit for wage claims in terms of either amount of $12,475 per employee or

time lapsed. All wage claims were incurred during the months of October, 2018 and November,

2018.

               13.   It is believed that there are no claimholders that have claims pursuant to 11 U.S.C.

§ 507(a)(1), (a)(2) or (a)(3).

               14.   A list of wage claimants, including the amounts owed, is attached hereto and

incorporated herein by reference as Exhibit “A.”

               15.   Debtor wishes to borrow the sum of $50,000 from Buyer for the purpose of

paying payroll




{01556418/1}


Case 1:18-bk-04852-HWV               Doc 22 Filed 11/20/18 Entered 11/20/18 15:07:16                Desc
                                     Main Document    Page 2 of 3
               16.   It is proposed that the Buyer will be given a credit in the amount of $50,000 from

the sale proceeds and that this will be debited from the fund to be created by the 10% carve out

of the sale proceeds.

               17.   In the event that Buyer is not the high bidder or if the sale of the Property is not

consummated, the Buyer will be reimbursed for this payroll advance out of any higher bid on

which the higher bidder is the ultimate purchaser.

               WHEREFORE, the Debtor in Possession requests that this Honorable Court enter an

Order granting it the authority to incur debt in the form of a loan from Buyer pursuant to the

terms as set forth in this Motion and grant Buyer a Superpriority, administrative claim

                                                   Respectfully submitted




                                                   /s/Lawrence V. Young, Esquire
                                                   Lawrence V. Young, Esquire
                                                   Sup. Ct. I.D. No. 21009
                                                   135 North George Street
                                                   York, PA 17401
                                                   (717) 848-4900
                                                   Counsel for Debtor in Possession




{01556418/1}


Case 1:18-bk-04852-HWV               Doc 22 Filed 11/20/18 Entered 11/20/18 15:07:16                Desc
                                     Main Document    Page 3 of 3
